department of the treasury employer_identification_number person to contact uil internal_revenue_service appeals_office san jose appeals ms-7100 s market st suite san jose ca release number release date date may certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective january xxxx the revocation of your exempt status is made for the following reason s you are not operated exclusively for charitable or other exempt purposes as required by sec_501 of the internal_revenue_code your net earning inured to the benefit of private shareholders or individuals such as your sole member in addition you operated for substantial non-exempt commercial purposes and for the substantial benefit of private rather than public interests such as for the benefit of your sole member and his closely held businesses your determination_letter dated june omitted or misstated material information in your application as to your conduct of prohibited or restricted activities or alternatively you operated in a manner materially different from that originally represented in your application_for recognition of exemption being retroactively revoked because you contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov we will make this letter and the proposed adverse determination_letter available for public inspection under code section sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of section sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations commerce street ms dal dallas tx department of the treasury date date taxpayer_identification_number form_990 return tax_year s ended dec 20xx dec 20xx person to contact id number contact numbers manager’s name id number manager’s contact number response due_date date why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code dear certified mail - return receipt requested if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely director eo examinations letter rev catalog number 34809f schedute number or exhibit form 886-a rev date explanations of items org name of taxpayer 20xx 20xx tax identification_number year period ended issue should the tax exempt status of org d b a org be revoked due to its failure to be properly organized and its failure to operate for charitable purposes as described in sec_501 of the internal_revenue_code facts a decade ago in september 20xx founder an attorney founded org’ in the state of state org a non-profit corporation was voluntary dissolved in state on july 20xx org did not obtain tax exempt status with the irs the organization in issue in this case is org organization the tax years examined by the irs are 20xx and 20xx the organization was incorporated on march 20xx in the state its application form to the irs is member who is founder's brother r c sec_501 as a sec_501 public charity from the irs in june 20xx founder is the sole voting member of the organization controls the organization and was a signor on the organization’s bank account for 20xx and 20xx his sister treasurer is its treasurer member was its president between 20xx and 20xx he left the organization in december 20xx its founder as per it obtained tax exempt status under in july 20xx the organization filed for the right to use org as an assumed business name the organization uses its website www org org to solicit timeshare owners the organization’s website address is http wwww org org the organization’s home page states statement deleted l the organization’s relationship with founder's three for-profit entities private benefit substantial nonexempt purpose in its website the organization asked if a timeshare owner would like to get rid of his or her timeshare interest and if so would they prefer to donate their timeshare to a charity and receive a charitable deduction instead of selling their interest through a real_estate agent if the answer was yes the organization processed the timeshare donation - which included one or two closings a deed transfer and a written appraisal in the manner described below in 20xx and 20xx the organization hired three for-profit entities co-1 co-1 co-2 co-2 and co-3 co-1 conducted marketing and closing services for about of the timeshare inventory held by the organization and was wholly owned by founder it was also listed as the client on all of the appraisals performed for timeshare owners who elected to get appraisals co-2 the organization’s broker sold the donated timeshares co-3 was used exclusively by co-1 in providing written appraisals to timeshare donors and was wholly owned by founder indv-1 indv-2 and founder prepared the appraisals for co-3 it does not appear that founder meets the requirements of a qualified_appraiser under sec_1_170a-13 in response to idr the organization provided three contracts a marketing service_contract a closing services contract and a sales contract reflective of some of the business arrangements above catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a a schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number year period ended 20xx 20xx in 20xx and 20xx co-2 communicated directly with potential donors through the organization’s website it obtained information to determine if the timeshares should be accepted for processing if accepted co-2 informed co-1 during all of 20xx and january 20xx co-2 listed the timeshare for sale on company from february 20xx through december 20xx an employee of co-1 listed the timeshare on company timeshares usually were listed for sale for seven days on company co-1 performed real_estate closing services including deed drafting and recording title searches and ownership verification from the donor payable directly to co-1 it processed the timeshare donation after it received an up front processing fee from 20xx to 20xx donors were not charged an up-front processing fee broker commissions transfer fees closing costs or any other fees this changed in early 20xx in its march 20xx response to the irs’s information_document_request idr the organization stated since the organization was established it has applied the following policies regarding donations of timeshare interests it rejects proposed contributions of timeshare interests which it believes can never be sold for more than the organization’s costs and it will not charge transfer fees closing costs etc in connection with donations it believes can be sold for more than the organization’s costs beginning in february 20xx the organization instituted a third policy in connection with donations where there was uncertainty about whether the _ timeshares could be re-sold for more than the organization’s costs for these donors were required to pay an initial_amount ‘up front ’ this was necessary because approximately of the donations were being rejected because the organization believed the re-sale price would be less than the cost as such beginning in february 20xx the organization required most if not all donors to pay an up front fee of dollar_figure in idr the organization claimed that with respect to the up front fee the dollar_figure covered the cost of two real_estate closings two recording fees up to dollar_figure in resort transfer fees and other expenses it also claimed that if the organization was unable to find a buyer for the timeshare the organization notified the donor and returned the dollar_figure fee in july 20xx the up front fee was raised to dollar_figure in july 20xx it was raised to dollar_figure the organization claims the reason for the increases was a decline in the timeshare re-sale market according to the organization from 20xx to 20xx the average sales_price for timeshare interests fell from dollar_figure to dollar_figure in february 20xx it was raised to dollar_figure when a timeshare was sold the proceeds were deposited into co-1's escrow account the organization received net_proceeds from co-1 after co-1 deducted its own expenses and fees the expenses and fees co-1 deducted consisted of closing fees usually there are two closings per sale typically in the amount of dollar_figure and payable to co-1 a form_8283 fee typically in the amount of dollar_figure and payable to co- and a dfc processing fee typically in the amount of dollar_figure and payable to co-1 furthermore co-1 retained a portion of the sale proceeds outright between dollar_figure to dollar_figure per timeshare and payable to co-1 form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit name of taxpayer tax identification_number year period ended form 886-a rev date org explanations of items 20xx 20xx there are other fees such as recording fees transfer fees maintenance fees and miscellaneous fees which also make up the up front fee with the net_proceeds it received from co-1 the organization withheld a portion for the payment of its administrative costs such as salaries contract fees to co-2 and sharing costs with co-1 ie rent computers printers utilities etc with the remainder the organization paid the public charity the timeshare donor chose in advance in the event that the donor did not choose a charity the organization kept the irs agent analyzed thousands of electronic documents the organization provided and determined that for the 20xx year co-1 retained a combination of fees and sale proceeds totaling dollar_figure out of a total of combined up front fees and proceeds of dollar_figure in 20xx this equates to in contrast the organization made donations in furtherance of its tax exempt_purpose grants to other public_charities of dollar_figure in 20xx this equates to about for 20xx because of the sheer volume of electronic files the organization provided without the benefit of any workable ledger it was impossible for the irs agent to tally total sales proceeds and total fees for all timeshares the organization did not maintain records in this fashion thus the agent compiled the rough data by taking a sample of every timeshare amounting to timeshare sales in the sample the agent determined that co-1 retained a combination of fees and sale proceeds totaling dollar_figure of a total of combined up front fees and proceeds of dollar_figure in 20xx as per the sample this equates to out in 20xx the organization made donations of dollar_figure as per the sample of timeshares this equates to about in 20xx as per its return it made total donations of dollar_figure when asked about this further in the irs’s idr the organization protested in its response dated july 20xx that it was not required to review the irs agent’s work in compiling the rough data it provided and that being asked to do so was unduly burdensome among other things also the organization contended that the up front fees were in the nature of cash contributions to the organization so it refused to comment further on the agent’s charts other than to say that the fees were not income to either the organization or co-1 the organization refused to admit that co-1 was providing services in exchange for the up front fees because doing so would be an admission that its donor receipts cash acknowledgment letters were misleading this point is discussed further below with respect to specifically the 20xx year the organization also stated that the irs agent’s numbers were inaccurate because some of the fees and proceeds specifically dollar_figure belonged to an entity called co-4 rather than co-1 the irs contends however that it is not improper to lump these entities’ fees together because co-4 is also owned by founder in addition co-4 provided the same services as co- and began providing these services only in november 20xx further in the irs’s idr issued in august 20xx the irs gave the organization the opportunity to substantiate by any alternative means it chose the income of co-1 and all other for-profit companies owned by founder in 20xx and 20xx relating to the organization to date the irs has received no response to idr despite the irs agent's two month extension to the organization to provide its answers lf a donor requested an appraisal the organization referred the donor to co-3 and co-1 to obtain an appraisal the donor paid an additional dollar_figure to co-1 in addition to the up front fee of the dollar_figure fee dollar_figure was paid to co-3 and the remaining dollar_figure was paid to indv-2 or indv-1 for their appraisal work however if the appraisal was performed by founder the entire dollar_figure was paid to co-3 form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org 20xx 20xx tax identification_number year period ended in 20xx the organization processed along with the processing the percentage of appraisals performed by founder himself was ionations of this amount or included a written appraisal in 20xx the organization processed about donations of this amount it appears that a large portion of the donations included written appraisals along with the processing for instance out of the sampled files or included written appraisals of this amount again from the sampling were performed by founder himself the above illustrates the extensive financial connections between founder who controls the organization and founder who owns and runs co-1 co-4 and co-3 the organization fails the operational_test because it conferred an excessive private benefit on founder in 20xx and 20xx its primary purpose was attracting customers who would otherwise have gone elsewhere to sell their timeshares kj’s fund raisers v commissioner tcmemo_1997_424 aff'd 166_f3d_1200 2d cir il business practices substantial nonexempt purpose cash acknowledgement letters the organization issued donation acknowledgment letters to the donors when processing the timeshares two types of letters were issued per donor one letter was a cash acknowledgment letter and the other was a non-cash acknowledgement letter the cash acknowledgement letter was issued by co-1 to the donor and stated or implied that the donor's up front fee that he or she paid to co-1 may be characterized as a cash donation to a charity the organization steadfastly contends that the up front fees are donations as opposed to payments to co-1 for its services in reality the up front fees are precisely connected to the services provided by co-1 and are the exact services contemplated in the service contracts between the organization and co-1 appraisals and internet claims in instances where donors paid for written appraisals the irs agent determined a significant difference between a timeshare’s selling_price and its appraised value average appraised value of a timeshare was higher than a timeshare’s sale price arrived at on company for 20xx and based on the agent’s sampling of files the average appraised value of a timeshare was higher than a timeshare’s sale price appraisals contained incorrect sales data and included the appraisal fee as part of the appraised value also the agent questions whether founder was a qualified_appraiser in 20xx and 20xx for 20xx the agent determined that the in addition the agent believes that the further if the donor paid the appraisal fee then the donor received an appraisal report and a signed form_8283 the organization claims it is a donor’s responsibility to ensure he or she is complying with all necessary tax rules by conferring with a tax professional when computing the amount of its donation on his or her tax_return notwithstanding the form_8283 often contained the appraised value on the form itself prior to it being mailed to the donor the organization’s frequently asked questions page site provides the following form 886-a department of the treasury-internal revenue service publish no irs gov catalog number 20810w page a schedule number or exhibit name of taxpayer tax identification_number year period ended form 886-a rev date org explanations of items 20xx 20xx it is up to you to determine the fair_market_value of your donation we will send you a receipt which describes the donated property and you write in the value we offer appraisals from a licensed third party should you require one please contact our donation specialists for more information regarding the appraisal of your timeshare in combination with the above during the years in issue the predecessor of co-2 co-5 maintained a website that contained statements that donors of timeshares are entitled to take a deduction on their tax returns in the realm of thousands of dollars dollar_figure-dollar_figure and referred donor's to the organization’s website this same information was contained in various timeshare blogs that featured the principle businessman of co-5 indv-3 blogs the organization remained silent as to the implications involved and merely stated that the organization has but one website under its control in idrs to the organization the irs agent inquired about these other websites and form_1023 application there is a large disparity between the organization's stated purpose to make gifts grants etc to tax exempt_organizations with contributions including that of real_property that donors may offer to donate including interests in time shares and the actual undertakings of the organization in 20xx and 20xx commercial hue the activities of the organization in that it was principally operating to serve the business needs of co-2 co-1 co-4 and co-3 four for-profit companies means that is was conducting itself as a commercial profit-making enterprise inconsistent documents in response to the examiner's request organizational meeting minutes were provided for reasons unknown two differing sets of minutes were provided the two sets of meeting minutes show the same dates of the meetings meeting starting times and meeting ending times however the directors and officers listed on the first set of meeting minutes were not the same directors and officers listed on the second set of meeting minutes except for the president president a k a president also except for the president the officers and directors who were listed on the second set of the meeting minutes were not listed as directors and officers on the annual report provided to the state of state on march 20xx and may 20xx there were also two sets of annual meeting minutes provided for the year 20xx there were three individuals indv-4 indv-5 and indv-6 listed in attendance in the first set of annual meeting minutes provided on march 20xx who were not listed on the second set of annual meeting minutes provided on february 20xx conversely there were three individuals indv-7 indv-8 and indv-9 listed in attendance in the second set of minutes provided on february 20xx who were not listed on the first set of minutes provided on march 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page a schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org 20xx 20xx tax identification_number year period ended in its response dated july 20xx the organization claimed that founder's assistant made a mistake regarding the roster of attendees in sum deceptive business practices are evidence of a substantial nonexempt purpose sharp business practices including deceptive contracts and untrue statements about the law or an organization’s business methods are incompatible with the purpose of an organization claiming to be charitable law sec_501 exempts from federal_income_tax organizations organized and operated exclusively for religious charitable scientific or educational_purposes whereby no part of the net_earnings inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not intervene on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational or the operational_test it is not exempt an organization is organized exclusively for one or more exempt purposes only if its articles of the organization as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 provides that the terms private_shareholder_or_individual as used in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for charitable purposes unless it serves a public rather than a private interest it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 states that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if trade_or_business in furtherance of its exempt purposes the organization must not be organized or operated for the primary purpose of carrying on an unrelated_trade_or_business it operates the revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page 6g schedule number or exhibit name of taxpayer tax identification_number year period ended form 886-a rev date org explanations of items 20xx 20xx although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest revrul_80_287 1980_2_cb_185 held that a nonprofit lawyer referral service which was open to all members of the community did not qualify for exemption under sec_501 providing services of an ordinary commercial nature even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes although the organization provided some public benefit a substantial purpose of the program was the promotion of the legal profession in 82_tc_196 the taxpayer was a nonprofit corporation formed to raise money for college scholarships it planned to raise money through the operation of bingo_games held at the pastime lounge a lounge owned by two members of the board_of directors the other board members consisted of an accountant and director of the lounge and two bingo players the board was self-perpetuating with the existing directors selecting future directors id pincite the owners of the pastime lounge ran the bingo_games during regular business hours employees of the pastime lounge solicited orders for food and drink from the bingo players however the accounts of the pastime lounge were kept separate and distinct from those of the taxpayer d pincite the court held that the taxpayer had a nonexempt purpose which was substantial in nature’ ie to promote business at the pastime lounge through the medium of the bingo_games d pincite- the court based this conclusion in part on the identity of the taxpayer's board_of directors with the owners and associates of the pastime lounge since the owners controlled the board and appointed its future directors the court reasoned the taxpayer's activities could be used to the advantage of the lounge in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court considered the qualification for exemption under sec_501 of a nonprofit corporation that conducted continuing medical education tours the petitioner had three trustees mr helin who was a shareholder and the president of h c tours a for profit travel agency mr regan an attorney and a third director who was ill and did not participate mr helin served as executive director the petitioner used h c tours exclusively for all travel arrangements there is no evidence that the petitioner ever sought a competitive bid the court found that when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if exempt purposes it furthers other in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because the organization conducted its activities in a commercial manner the court found that it operated for commercial purposes rather than tax-exempt purposes courts consider multiple factors when assessing commerciality including evaluating the organization’s competition with for-profit companies the extent and degree of its below- cost services and pricing policies the reasonableness of its financial reserves its use of commercial promotional methods such as advertising and the extent to which it receives charitable donations in 92_tc_1053 the service argued that the academy substantially benefited the private interests of republican party entities and candidates thereby advancing a nonexempt private purpose the relationship between the academy and form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer 20xx 20xx tax identification_number year period ended org republican party entities and candidates was not one of control although the academy was an outgrowth of a training program operated by national republican congressional committee in fact the academy argued that the prohibition against private benefit is limited to situations in which an organization's insiders are benefited the tax_court however disagreed with this view and stated that an organization's conferral of benefits on disinterested persons may cause it to serve a private interest within the meaning of sec_1 c -i d ii in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court stated that providing services at cost is not sufficient to characterize the activity as charitable as it lacks the donative element necessary t he critical inquiry is whether the organization's primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for the organization evidence of a forbidden predominant purpose includes such factors as the particular manner in which the organization conducts its activities the commercial hue of those activities and the existence and amount of annual or accumulated_profits the court concluded that the petitioner was not an organization described in sec_501 because its primary purpose was not educational scientific or charitable but commercial in easter house v united_states cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 because the primary purpose of the agency was a nonexempt commercial purpose the organization placed children for adoption in the same manner as a commercial adoption agency the organization’s sole source_of_income was the fees it charged adoptive parents it did not receive contributions from the public the relevant inquiry the court noted was whether the organization's primary purpose was to promote exempt purposes or business purposes which is a question of fact the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service was its primary goal d pincite plaintiff competed with other commercial organizations providing similar services thus coloring its activities with a commercial hue accordingly the court held that the organization was not operated exclusively for purposes described in sec_501 in federation pharmacy services inc v commissioner the court acknowledged that if merely dealing in drugs converts an organization to an exempt_organization under sec_501 then so could a store selling orthopedic shoes crutches health foods or any other product beneficial to health virtually everything we buy has an effect directly or indirectly on our health d pincite the law does not entitle an organization whose purpose is to benefit health to an automatic exemption as congress did not intend to exercise its grace in such an expansive manner government’s position the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked the majority of its activities are regularly carried on as a business and are not substantially related to furthering the exempt_purpose of the organization as the owner of co-1 co-4 and co-3 founder received a substantial business benefit from the sale of donated timeshares in 20xx and 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service s schedule number or exhibit form 886-a rev date explanations of items name of taxpayer 20xx 20xx tax identification_number year period ended org sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more purposes only if exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests this requirement applies equally to the potential for inurement and for private benefit it engages primarily in activities which accomplish one or more such not operated for charitable purposes sec_501 uses the term charitable in its generally accepted legal sense and defines the term charitable as including the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 the organization claims its operations are charitable because it provides cash donations to charitable organizations through its timeshare donation program the organization's facts are similar to 82_tc_196 wl in that case the court held that the taxpayer had a nonexempt purpose which was substantial in nature ie to promote business at the pastime lounge through the medium of the bingo_games d pincite the court based this conclusion in part on the identity of the taxpayer's board_of directors with the owners and associates of the pastime lounge since the owners controlled the board and appointed its future directors the court reasoned the taxpayer's activities could be used to the advantage of the lounge while the organization’s organizational documents may have indicated a charitable motive in reality the organization lacked the necessary charitable purpose in and see partners in charity v commissioner t c no date founder's control by retaining sole voting authority over the activities of the organization founder was in direct control of the day-to-day operations of the organization coupled with his for-profit entities all activities were controlled and directed for the benefit of founder founder hired all of the sales agents and as the organization’s sole voting member selected the organization's board_of directors and president founder determined the amount of up front fees to charge donors which entity the donors should pay and what information to put on the organization’s website ' through solely founder’s direction co-1 co-4 and co-3 received direct economic benefit from the timeshare donations accepted by the organization almost all of the fees charged for the donated timeshares were paid directly to co-1 or co-4 for closing processing and to co-3 for appraisal reports this benefit ultimately flowed to founder as the owner of these three businesses similar to the organization in revrul_72_147 donating the proceeds of sales to other sec_501 charitable organizations does not qualify the organization for exemption under sec_501 because ' for example at the time the organization’s website stated that a donor could receive a tax_credit during a field_audit on february 20xx the irs agent asked why the website used the term credit instead of deduction the next day founder informed the agent that he changed this information of the website form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit name of taxpayer tax identification_number year period ended form 886-a rev date org explanations of item sec_2oxx 20xx of the preference provided to its related for-profit entities nternational postgraduate medical foundation v commissioner holds that w here a for-profit organization benefits substantially from the manner in which the activities of a related exempt_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if exempt purposes it furthers other commerciality the organization’s exempt_purpose as stated in its application to the irs was to provide financial support through contributions grants and other financial assistance to organizations operated exclusively for religious charitable scientific literary or educational_purposes and exempt from tax under sec_501 based on such the irs granted the organization its tax exempt status in 20xx an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents n addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization's character purposes or methods of operation after the determination_letter is issued sec_601_201 the irs agent questions whether the main reason founder is not a named officer or director of the organization is to bypass the requirement on the organization's returns that he be identified as receiving compensation from any unrelated organization for services rendered to the organization form_990 part vii section b and schedule j the irs agent also noted that the organization did not list on its returns for 20xx and 20xx any of founder’s businesses as independent contractors who received over dollar_figure from the organization lf an organization's primary purpose is conducting a service that is commercial in nature the service must directly accomplish an exempt_purpose regardless of whether the organization conducts the service on a nonprofit basis or as a benefit to the community see revrul_80_287 supra see also better business bureau u s pincite there are multiple factors to consider when determining whether a primary purpose that has an ordinary commercial nature directly accomplishes an exempt_purpose some factors to consider when evaluating commerciality include the extent to which an organization receives charitable donations and whether the organization provides free or below cost services see airlie foundation f_supp 2d pincite here the proceeds of the sales and the up front fees paid_by ’ donors are the organization's only source of revenue the organization did not receive any charitable_contributions or any pledges of contributions for the years under examination the organization’s activities included soliciting donated timeshares selling the donated timeshares and donating the net_proceeds to a charity or charities the organization contracted with related for-profit entities co-1 co-4 and co-2 to perform its soliciting selling and closing activities the appraisal services which the organization referred to timeshare donors were controlled by a related for-profit entity co-3 in order to fully facilitate the business aspects of this operation the organization shared the same facilities with co-1 co-2 and co-3 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number year period ended 20xx 20xx conclusion the organization’s soliciting and selling of timeshares is similar to a commercial real_estate business and puts the organization in direct competition with other for-profit timeshare resale entities org is not an organization described in sec_501 because its activities are mainly commercial in nature and because its activities as further described above serve a substantial nonexempt purpose department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page
